Citation Nr: 0802770	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-10 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a low back disorder.

3  Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for residuals of a lung nodule. 

4.  Entitlement to service connection for a right foot 
disorder.

5.  Entitlement to service connection for a right heel 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from December 1963 to December 
1965.  He was born in October 1941.

This appeal to the Board of Veterans Appeals (Board) is from 
action by the above named Department of Veterans Affairs (VA) 
Regional Office (RO) in August 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in November 2007; a 
transcript is of record.


FINDINGS OF FACT

1.  In a rating decision in 1992, the RO denied service 
connection for a left knee disorder, a low back disorder, and 
residuals of a lung nodule on the basis that none of his 
post-service problems, if any, in these areas were of service 
origin; that decision was not appealed, and it became final.

2.  The additional evidence added to the record since the 
1992 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claims for service 
connection for a left knee disorder, a low back disorder, 
and/or residuals of a lung nodule, and does not raise a 
possibility of substantiating those claims.

3.  The competent and probative evidence weighs against a 
finding that the veteran has a current right foot disorder of 
service origin.  

4.  The competent and probative evidence weighs against a 
finding that the veteran has a current right heel disorder of 
service origin.  


CONCLUSIONS OF LAW

1.  Evidence received since the final 1992 determination 
wherein the VARO denied service connection for a left knee 
disorder, a low back disorder, and residuals of a lung nodule 
is not new and material, and therefore the appellant's claim 
may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2007).

2.  Neither a chronic right heel disorder nor a right foot 
disorder was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R §§ 3.102, 
3.303 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran filed his current request for service connection 
for various disabilities in 2004.  A letter from the VARO 
asking for pertinent evidence and information was sent in 
February 2004; another including a detailing of what 
constitutes "new and material evidence" was sent in April 
2004.  He responded that there was no outstanding medical 
evidence other than from VA.  Records were then obtained from 
the VA medical facility relating to care since the early 
2000's.  

The rating action by the RO in August 2004 denied reopening 
of the claim for service connection for a left knee and low 
back disorder and for residuals of a lung nodule (also 
claimed as bronchitis), and also denied service connection 
for a right foot and heel disorder.  The veteran was so 
informed in a letter of September 2004.  His Notice of 
Disagreement was entered in January 2005, after additional VA 
clinical records were received.  An SSOC was issued in March 
2005.  

The veteran's Substantive Appeal, a VA Form 9, was filed in 
March 2005 in which he asked that he be scheduled for a VA 
examination and medical opinions.  VA examinations, 
additional clinical records, and opinions were obtained, and 
additional SSOC's were issued in December 2005 and November 
and December 2006.  

As noted above, he testified at a hearing before the 
undersigned, at which the criteria for reopening a claim were 
described in detail, and it was again noted that there was no 
additional evidence not yet in the file, other than a MRI 
report.  Although he had not provided written waiver of 
initial VARO consideration, due process concerns were fully 
addressed by the SSOC which was issued subsequent to receipt 
thereof.  

By way of VCAA communications, the veteran has been notified 
that VA would obtain pertinent data to include VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorize VA to obtain 
private medical records on his behalf.  He was asked to 
submit more evidence, to include any in his possession.  The 
Board finds that the content of the information provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  Although all VCAA notification was not 
furnished prior to the initial adjudication, any defect with 
respect to timing was harmless error.  See Mayfield, supra.  
He was advised of his opportunities to submit additional 
evidence after which additional data was obtained and entered 
into the record.  The Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  He has indicated 
that he had no other information or evidence to give VA to 
substantiate his claim.

Moreover, the veteran has not suggested in any way that there 
is any prejudice due to a lack of proper VA notice or 
assistance; on the contrary, he has demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (Court was "convinced that the 
appellant, through his counsel, demonstrated actual knowledge 
of the information and evidence necessary to establish 
entitlement to an earlier effective date"). 

With regard to VA's duty to notify and assist the veteran in 
his claim, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), established new requirements regarding such notice in 
reopening claims.  Clearly, in this matter, the RO amply 
advised the veteran as to the basis for the previous denial 
and the necessary evidence to reopen the claim and obtain 
benefits.   

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  The RO provided appropriate notice by 
letter in March 2006, and the appellant has not demonstrated 
any error therein.  Thus, the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  No useful 
purpose would be served in remanding this matter for yet more 
development on this issue.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2007).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  Since the appellant's request to reopen his claim 
was initially filed in 2004, the new language of 38 C.F.R. 
§ 3.156(a) will be applied.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the 1982, which was the last final 
adjudication which disallowed the veteran's claim.




III.  Factual Background and Analysis

The appellant's claims with regard to a left knee disorder, a 
low back disorder, and residuals of a lung nodule thus turn 
upon the legal issue of whether any of the evidence submitted 
since 1992 is new and material as to the central issue of 
whether post-service disability, to include his current 
complaints, is of service origin.

At the time of the 1992 decision, of record were the 
veteran's service medical records (SMRs).  These showed that 
in January 1964, he complained of pain in his left knee.  He 
initially had swelling in the left knee for which he was 
given ASA, Robaxin and wintergreen.  Later that month, he had 
no swelling or limitation of motion or other findings such as 
tenderness, and it was concluded that it was "basic training 
aches".   X-rays were reportedly negative.

In October 1964, he complained of pain in the right foot and 
heel.  Findings were negative, and he was given APC (aspirin, 
phenacetin, and caffeine) tablets and returned to duty. 

In November 1964, he complained of having had productive 
cough for four days.  Acute bronchitis was diagnosed.  A week 
later, he still had a chronic cough.  Examination was 
negative.  However, an X-ray was taken which reportedly 
showed an abnormal density just above the short fissure in 
the right upper lung which was felt to represent an area of 
pneumonitis.  He was admitted for treatment for the 
pneumonitis, which cleared with the use of Tetracycline.

On the separation examination in October 1965, there were no 
findings referable to any of the claimed disorders.

In December 1965, he complained of a backache.  Robaxin was 
prescribed and he was returned to duty.


At the time that the veteran filed his claim in 1992, he 
referred to having injured both knees in 1964 while in basic 
training.  When asked for clarification, he responded that 
the only time he had been seen since for residual knee 
problems was by VA in 1992.  He described the injury as 
having occurred when he jumped from a two-and-a-half ton 
truck with a full-field pack, including his rifle.  He said 
he could not finish the twenty-mile hike because he could not 
walk and had pain in both knees and his lower back.  He said 
that he had not been seen since then, until 1992.

On VA examination in June 1992, the veteran said his knees 
now bothered him, right more than his left; that the back 
problems in service abated but knee complaints continued; and 
that this had continued more or less continuously since the 
incident in service.  After service, he had worked for a 
moving company and his knees made it difficult to work.  He 
said that he had hurt his back on another occasion in 
service, and had also had a work-related back injury in 1989 
while lifting a heavy item.  He reported the finding of a 
lung lesion in service, but said he had not had symptoms 
since then.  On examination, he was found to have knee 
complaints but no evidence of degeneration on X-rays; the 
pain was felt to be due possibly to ligamentous strain.  
Chest X-rays showed no active lung pathology.

At the time of the 1992 decision, it was noted that the 
veteran's file had been rebuilt, and he was asked to provide 
copies of any pertinent documentation.  He responded that he 
had nothing to add.  He was informed of the decision in 
September 1992 and filed a NOD after which a SOC was issued 
in May 1993.  He did not file a timely appeal.

The veteran submitted a Statement in Support of Claim (VA 
Form 21-4138) in February 2004 to reopen a claim for a lung 
nodule, to include chronic bronchitis as well as problems of 
the left knee, right foot, right heel, and back.

VA treatment records commence in the early 2000's, and show 
complaints referable to various disabilities including 
bilateral knee pain and some X-ray signs of current mild 
degenerative changes.  




VA examination in September 2005 noted the in-service history 
of back problems.  The veteran had also had an incident of 
back injury in 1989 when pulling a load of carrots.  The back 
problems had exacerbated in 2004.  It was noted that he had 
worked at a VA Health Care Center dining facility for some 20 
years. He said that working with patient tray service over 
the years, he would sometimes have back complaints.  The 
examiner noted his history of complaints.  Clinically, he was 
found to have mild scoliosis of the back with mild to 
moderate spondylosis; and slight narrowing of the medal knee 
joint, bilaterally, with minimal evidence of arthritis.

The examiner opined as follows:

Following careful review of the C-file 
and the veteran's medical record with the 
current exam and radiographic findings, 
it is my medical opinion that the current 
left knee and back condition are less 
likely than not secondary to military 
service.   The symmetric findings of 
slight narrowing in the medial knee joint 
bilaterally would indicate a normal aging 
process rather than traumatic event, 
otherwise the left knee would show more 
severe changes compared to the right 
since there was history of trauma to the 
left.  The findings in the lumbar spine 
would also be more significant if a 
significant trauma occurred about 40 
years ago.  The current findings would 
favor changes that (are) more likely than 
not secondary to his job for 20 years 
working in the dining facility which 
requires him to lift heavy objects.

A VA clinical report from February 2006 showed negative 
findings for a lung nodule and no sign of active pulmonary 
disease.  Other records show no sign of right heel or foot 
problems.


A private MRI is of record dated in August 2006 reflecting 
moderate canal and moderately severe foraminal stenosis on 
the right at L-4/L-5 due to multifactorial changes, and 
hemagioma at L-1.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although we have an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

At the time of the 1992 VARO decision, of record were the 
veteran's SMRs and clinical findings from 1992.  The decision 
by the VARO in 1992 which addressed the evidence then of 
record was to the effect that the veteran's problems in 
service were without chronic residuals, and that absent 
chronicity, any current complaints were not related to in-
service incidents.

Since 1992, the veteran has provided copies of SMRs, the same 
as those which were already in the file, and recent (post-
2000) VA clinical records for various disabilities.  He has 
recently testified that he had problems in service and he 
believes his current problems should be held to be a result 
thereof.  He is certainly entitled to provide his own 
observations, and the Board acknowledges the sincerity of his 
belief in his claims.  However, he is not otherwise qualified 
to diagnose and/or provide a medical nexus opinion.  And, 
while the Board notes that the incidents he mentions in 
service are consistent throughout his record (and to a 
limited extent, reflected in documented in-service symptoms), 
nonetheless, they do not otherwise substantiate the claim of 
chronic disability in service and/or post-service continuity.  
He insisted that VA examinations be undertaken, and the 
results of those findings are in the file, none of which is 
supportive of his claims in regard to any disabilities.  


He admittedly has a long history of employment in a position 
which places stress upon his back, and a history of post-
service back trauma, including in 1989 or so.  Current 
evaluations show degenerative changes in both his back and 
knee(s).  However, medical opinion evidence does not 
associate such changes with service.  

There is an absence of chronic residuals of the in-service 
lung nodule, an anomaly identified on X-rays but absent 
associated chronic symptoms.  Moreover, although he had minor 
and acute respiratory and right foot and heel complaints in 
service, he has no current sign of chronic respiratory 
residuals thereof, or for that matter, of any right heel or 
foot disabilities.  Any such disabilities which may now be 
present are unrelated to service. 

Moreover, there is no documentation of chronicity or 
continuity since service, let alone a credible medical 
opinion to sustain the veteran's allegations that his 
symptoms in service reflected the onset of a chronic or 
permanent disability involving any of the claimed areas 
herein concerned.  

When considered with the previous evidence of record, the 
evidence submitted since 1992 does not relate to 
unestablished facts necessary to substantiate the claims 
relating to his left knee, low back and lung nodule.  That 
evidence is cumulative and redundant, and although some may 
be new, it is immaterial, and it does not raise a reasonable 
possibility of substantiating the claim, and thus, the final 
decision remains unopened.  With regard to right heel and 
foot disabilities, although he had some mild symptoms in 
service associated with those areas, there is no evidence of 
post-service chronic disability and no credible nexus 
provided in that regard.  The evidence is not equivocal and a 
reasonable doubt is not raised.




ORDER

New and material evidence has not having been submitted to 
reopen the veteran's claims for entitlement to service 
connection for a left knee disorder, a low back disorder, and 
residuals of a lung nodule, the appeal is denied.

Service connection for a right foot disorder is denied.

Service connection for a right heel disorder is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


